Citation Nr: 0312491	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  02-00 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
December 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for left shoulder 
and left leg disabilities.  

In July 2002, the Board denied entitlement to increased 
ratings for arthritis of the right knee and arthritis of the 
left knee.  Those two issues are no longer before the Board.  


REMAND

In July 2002, under newly amended VA regulations, the Board 
undertook additional development on the issues of entitlement 
to service connection for left shoulder and left leg 
disabilities.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 
38 C.F.R. § 19.9(a)(2).  During the Board's development, the 
veteran filed a March 2003 lay statement, and he received VA 
examinations and medical opinions in November 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003). The veteran has not filed a waiver; therefore, the 
only available course is to remand the case for the RO's 
initial consideration of the additional evidence and 
readjudication of the claims.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi 
, 16 Vet. App. 183, 187 (2002); McKnight 
v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued should also be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
service connection for left shoulder and 
left leg disabilities based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




